Exhibit 10.11

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (the “Agreement”), dated January 30, 2020 (the “Effective
Date”), by and between Brain Scientific Inc., a corporation organized and
existing under the laws of the State of Nevada (the “Company”), and Vadim
Sakharov (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Executive has previously been appointed as a director of the
Company and as its President and Chief Technology Officer; and

 

WHEREAS, the Company and the Executive are desirous of memorializing the terms
and conditions of the Executive’s employment on the terms and subject to the
conditions hereinafter set forth.

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the parties hereto agree as follows:

 

1. EMPLOYMENT OF EXECUTIVE. Subject to the terms and conditions of this
Agreement, the Company hereby agrees to continue to employ the Executive, and
the Executive hereby accepts such continuation of employment in the position of
President and Chief Technology Officer of the Company.

 

2. DUTIES. The Executive shall render, on a full-time basis as reasonably
determined by the Company and the Executive from time to time, as an employee,
professional services as the President and Chief Technology Officer (the
“Position”), with duties consistent therewith of a public corporation with
subsidiaries and as may be assigned to the Executive by the Chief Executive
Officer and/or Board of Directors of the Company (the “Board”) from time to time
in accordance with the foregoing (collectively, the “Duties”), and shall comply
with such reasonable policies, standards and regulations of the Company as are
from time to time established by the Company for its senior executives. The
Executive shall perform all of his Duties to the best of his professional
ability. It shall not be a violation of this Agreement for the Executive to (i)
serve on industry trade, civic or charitable boards or committees, and (ii)
manage his personal investments and affairs, so long as in each case, such
activity does not materially interfere with the Executive’s Duties hereunder or
is in violation of Section 13 hereof. For so long as the Executive is in the
Position, the Company shall nominate the Executive to the Board.

 

3. TERM. The Executive shall be employed from the Effective Date until
terminated pursuant to the termination provisions set out in Section 12 of this
Agreement (the “Term”). At the end of the Term (as defined below) or otherwise
upon the termination of Executive’s employment with the Company for any reason,
Executive shall be deemed to have resigned from any and all director positions
he has with the Company and its subsidiaries and affiliates, and from any and
all of his executive and other employment roles with the Company’s subsidiaries
and affiliates.

 



 

 

 

4. PLACE OF EMPLOYMENT. Services performed by the Executive pursuant to this
Agreement shall be performed at the Company’s U.S. headquarters in New York, New
York, or such place(s) as shall be mutually agreeable to the Company and
Executive. The Executive understands and agrees that he may be required to
travel to other destinations from time to time, as reasonably necessary to
fulfill the Duties.

 

5. COMPENSATION. For all services rendered to the Company, the Company shall
provide Executive as total compensation a sum computed as set forth in this
Section 5.

 

  (a) Base Salary. During the Term, the Executive shall receive an annual base
salary (the “Annual Base Salary”) equal to $60,000 per year, which shall be paid
in accordance with the Company’s normal payroll practices for senior executive
officers of the Company as in effect from time to time. During the Term, the
Annual Base Salary shall be reviewed at least annually, and may be increased but
not decreased by the Compensation Committee of the Board or the Board if there
be no such Compensation Committee (in either case, the “Committee”). The term
“Annual Base Salary” as utilized in this Agreement shall refer to the Annual
Base Salary as so adjusted.

 

  (b) Annual Bonus. In addition to the Annual Base Salary, for each fiscal year
commencing from the Effective Date and ending during the Term, the Executive
shall be eligible for an annual cash bonus (the “Annual Bonus”) equal to a
target of 50% of the Annual Base Salary (the “Target Bonus”). The Target Bonus
will be earned in any given year in respect of which the Company achieves
certain performance metrics and goals as may be determined by the Committee in
consultation with the Executive prior to or promptly following the beginning of
each fiscal year. Each such Annual Bonus awarded to the Executive shall be paid
sometime during the first seventy-five (75) days of the fiscal year next
following the fiscal year for which the Annual Bonus is awarded. Executive must
be employed with the Company in good standing on the last day of the fiscal year
with respect to which the Annual Bonus relates to earn and be eligible to
receive the Annual Bonus.

 

  (c) Option Grant. During the Term, the Executive shall be entitled to
participate in any stock option, performance share, performance unit or other
equity based longterm incentive compensation plan, program or arrangement (the
“Plans”) generally made available to senior executive officers of the Company,
on substantially the same terms and conditions as generally apply to such other
officers, except that the size of the awards made to the Executive shall reflect
the Executive’s position with the Company.

 

  (d) Recoupment of Unearned Incentive Compensation. If the Company restates all
or a portion of its financial statements for any given fiscal year, the Board or
committee thereof may require reimbursement of any bonus or incentive
compensation paid to the Executive for such fiscal year if and to the extent
that (i) the amount of such incentive compensation for such fiscal year was
calculated based upon the achievement of certain financial results that were
subsequently reduced due to a restatement, (ii) the Executive engaged in any
fraud or misconduct that caused or significantly contributed to the need for the
restatement, and (iii) the amount of the bonus or incentive compensation that
would have been awarded to the Executive for such fiscal year had the financial
results been properly reported would have been lower than the amount actually
awarded.

 



2

 

 

6. VACATION/SICK TIME. The Executive shall be entitled to vacation time in
accordance with the Company’s policies in effect from time to time, with full
pay, of four (4) weeks (twenty (20) working days), during each full year of
Executive’s employment. Unused vacation days shall be forfeited at the end of
each calendar year and shall not roll over to the next year, nor will Executive
be paid for any unused vacation days in a calendar year; provided, however, that
upon termination of Executive’s employment for any reason, the Company will pay
any accrued or unused and unpaid vacation time. The Executive shall be granted
sick time in accordance with the Company’s policy in effect from time to time.

 

7. REIMBURSEMENT OF BUSINESS EXPENSES. The Company shall reimburse Executive for
expenses reasonably incurred during the course of Executive’s employment,
including travel expenses. Such reimbursement shall be made in accordance with
Company policies in effect from time to time upon presentation of receipts and
such other reasonable additional substantiation and justification to the Company
for expenses actually incurred in connection with the foregoing.

 

8. ADDITIONAL BENEFITS. The Executive and his dependents shall be eligible to
participate in the Company’s benefits plans available to its employees from time
to time in accordance with the terms and conditions of such plans. The Company
reserves the right to alter, amend, replace or discontinue the benefit plans it
makes available to its employees (including the Executive), at any time, with or
without notice.

 

9. COMPANY PROPERTY DEFINED. The Executive acknowledges and understands that
Company files, customer files, legal files, legal research files, form files,
forms, examples, samples, notes, drawings, designs, logos, inventions,
improvements, developments, discoveries, ideas, trade secrets and all briefs and
memoranda, intellectual property and other work product or property, and all
copies thereof (the “Company Property”) are the sole and exclusive property of
the Company; and the Company Property shall remain in the possession of the
Company and shall constitute the property of the Company irrespective of who
prepared the Company Property. The Executive shall not remove, photocopy,
photograph or in any other manner duplicate or remove said Company Property
other than in the performance of his Duties for or on behalf of the Company. The
provisions of this Section 9 shall survive the termination of this Agreement and
the Executive’s employment with the Company.

 

10. DISPOSITION OF PROPERTY UPON TERMINATION OF EMPLOYMENT. In the event the
employment of the Executive with the Company is terminated, the Executive shall
promptly return to the Company all Company Property in his possession or
control, and the Executive shall have no right, title or interest in the same.
The provisions of this Section 10 shall survive the termination of this
Agreement and the Executive’s employment with the Company.

 



3

 

 

11. OWNERSHIP OF PATENTS AND INTELLECTUAL PROPERTY.

 

  (a) Any work prepared for the Company during the course of the Executive’s
employment by the Company that is eligible for copyright, patent and/or
trademark protection under the laws of the United States or any other country
and any proprietary know-how developed by Executive (solely or jointly with
others) while rendering services for the Company will vest in the Company.
Executive hereby grants, transfers and assigns all right, title and interest in
such work and all copyrights, patents and trademarks in such work and all
renewals and extensions thereof to the Company, all of which shall be deemed a
work for hire for the Company under the U.S. Copyright Act to the fullest extent
permitted under the law, and Executive shall provide all assistance reasonably
requested by the Company in the establishment, preservation and enforcement of
the Company’s copyright, patents and trademarks in such work, such assistance to
be provided at the Company’s expense but without any additional compensation to
Executive. If the Company cannot, after reasonable effort, secure Executive’s
signature on any documents needed to apply for or prosecute any patent,
copyright, trademark or other right or protection relating to an invention,
whether because of Executive’s physical or mental incapacity or for any other
reason whatsoever, Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Executive’s agent and
attorney-in-fact, to act for and on Executive’s behalf and in Executive’s name
and stead for the purpose of executing and filing any such application or
applications and taking all other lawfully permitted actions to further the
prosecution and issuance of patents, copyrights, trademarks or similar
protections thereon, with the same legal force and effect as if executed by
Executive.

 

  (b) Executive agrees that all right, title, and interest in and to any and all
copyrightable material, notes, records, drawings, designs, logos, inventions,
improvements, developments, discoveries, ideas and trade secrets conceived,
discovered, authored, invented, developed or reduced to practice by Executive,
solely or in collaboration with others, during the period of time Executive is
in the employ of the Company (including during off-duty hours), or with the use
of Company’s equipment, supplies, facilities, or Company Confidential
Information, and any copyrights, patents, trade secrets, mask work rights or
other intellectual property rights relating to the foregoing (collectively,
“Inventions”), are the sole property of the Company. Executive also agrees to
promptly make full written disclosure to the Company of any Inventions, and to
deliver and assign and hereby irrevocably assigns fully to the Company all of
Executive’s right, title and interest in and to Inventions. Executive agrees
that this assignment includes a present conveyance to the Company of ownership
of Inventions that are not yet in existence.

 

  (c) The provisions of this Section 11 shall survive the termination of this
Agreement and the Executive’s employment with the Company.

 



4

 

 

12. TERMINATION OF EMPLOYMENT. The employment of the Executive may be terminated
as follows:

 

  (a) Termination on Notice. Subject to the remaining clauses of this Section
12, either party shall have the right to earlier terminate Executive’s
employment under this Agreement at any time for any reason or no reason upon one
(1) month prior written notice. In the event that the Company or Executive gives
notice to terminate pursuant to the foregoing sentence, the Company may elect to
have Executive cease working immediately so long as the Company continues to pay
Executive’s Annual Base Salary in accordance with the provisions of Section
(5)(a) and the Executive continues to participate in all employee benefit plans,
for the entire one (1) month notice period (such payment, the “Continuation
Pay”). In the event the Company elects to have Executive immediately cease
working during the one (1) month notice period as provided in the foregoing
sentence and Executive finds alternative employment that is not in violation of
any provision herein, including, without limitation, Section 13 hereof,
Executive may accept and engage in the alternative employment without forfeiting
the Continuation Pay.

 

  (b) Termination by the Company for Cause. The Company may terminate this
Agreement and the Executive’s employment hereunder for Cause (as defined below)
at any time during the Term. For purposes of this Agreement, “Cause” shall mean
the Executive’s: (i) conviction of any felony or any other crime involving
dishonesty or moral turpitude; (ii) commission of any act of fraud or theft of
or maliciously intentional damage to the property of the Company or any of its
subsidiaries or affiliates; (iii) willful or intentional breach of his fiduciary
duties to the Company of any written Company policy, plan or code then in
effect; or (iv) breach of any material provision of this Agreement.
Notwithstanding the foregoing, prior to any termination by the Company of the
Executive’s employment for Cause, (x) the Company shall first provide written
notice to the Executive setting forth in reasonable detail the specific conduct
of the Executive purporting to constitute Cause (the “Cause Notice”) within
ninety (90) days of the date the Board first becomes aware of its existence, (y)
the Executive shall have the opportunity to cure or remedy such act or default
within thirty (30) days following such Cause Notice, and (z) the Company shall
terminate the Executive’s employment within ninety (90) days following any such
failure to cure by the Executive.

 

  (c) Termination by the Executive for Good Reason. The Executive may terminate
this Agreement and Executive’s employment hereunder with Good Reason (as defined
below) at any time during the Term. For purposes of this Agreement, “Good
Reason” shall mean: (i) the reduction of the Executive’s title, authority,
Duties or responsibilities; (ii) any reduction in Annual Base Salary or Target
Bonus potential of the Executive; (iii) breach of any material provision of this
Agreement by the Company or its subsidiaries or affiliates, as applicable or
(iv) any relocation of the Executive’s principal place of employment to a
location more than thirty (30) miles away from the Executive’s principal place
of employment as of the Effective Date. Notwithstanding the foregoing, prior to
any termination by the Executive of the Executive’s employment for Good Reason,
(x) the Executive shall first provide written notice to the Company setting
forth in reasonable detail the specific conduct of the Company purporting to
constitute Good Reason (the “GR Notice”) within ninety (90) days of the date the
Executive first becomes aware of its existence, (y) the Company shall have the
opportunity to cure or remedy such act or default within thirty (30) days
following such GR Notice, and (z) the Executive shall terminate the Executive’s
employment within ninety (90) days following any such failure to cure by the
Company.

 



5

 

 

  (d) Termination by Death. If the Executive dies while employed under this
Agreement, this Agreement shall terminate immediately and the Company shall pay
to the Executive’s estate any earned Annual Base Salary, earned but unpaid
Annual Bonus for the year prior to the year of termination (the “Prior Year
Bonus”), a pro-rated Target Bonus for the year of termination, if any, based on
the number of days employed in such year (the “Pro-Rated Bonus”), reimbursement
of business expenses and accrued vacation, if any, that is unpaid up to the date
of his death.

 

  (e) Termination by Disability. The Company may terminate this Agreement as a
result of any mental or physical disability or illness which results in (i) the
Executive being unable to substantially perform his duties for a continuous
period of 150 days or for periods aggregating 180 days within any period of 365
days or (ii) the Executive being subject to a permanent or indefinite inability
to perform essential functions based on the reasonable opinion of a qualified
board-certified medical doctor chosen in good faith by the Company. Termination
will be effective on the date designated by the Company, and the Executive will
be paid any unpaid earned Annual Base Salary, the Prior Year Bonus, the
Pro-Rated Bonus if any, reimbursement of business expenses and accrued vacation,
if any, and benefits as set out in Section 8, in each case as accrued through
the date of termination.

 

  (f) Payment upon Termination for Cause or without Good Reason. Upon
Executive’s termination of employment for Cause, or if Executive shall terminate
without Good Reason, Executive shall forfeit the right to receive any and all
further payments hereunder, other than the right to receive any unpaid earned
Annual Base Salary, the Prior Year Bonus, reimbursement of business expenses and
accrued vacation, if any, and benefits as set out in Section 8, in each case as
accrued through the date of termination.

 



6

 

 

  (g) Payment Upon Termination without Cause or for Good Reason. In the event of
the termination of the Executive’s employment by the Company without Cause or
upon the Executive’s termination of his employment for Good Reason, (i) all
amounts of Annual Base Salary accrued but unpaid as of the termination date
shall be paid by the Company within thirty (30) days following the date of
termination, (ii) an amount equal to (x) the Executive’s Annual Base Salary on
the date of termination for a period of twenty four (24) months (or sixty (60)
months if the termination without Cause or for Good Reason occurs within twenty
four (24) months after a Change in Control (as defined below), subject to
Section 12(i) below) plus (y) the Target Bonus for the year of termination, if
any, shall be paid by the Company in twenty four (24) equal monthly
installments, (iii) 100% of any unvested portion of outstanding option grants
shall immediately vest and become exercisable and shall remain exercisable for
the periods specified in each such option; (iv) the Prior Year Bonus shall be
paid at such time as such bonus would otherwise be payable pursuant to Section
5(b); (v) the dollar value of unused and accrued vacation days and reimbursement
of business expenses shall be paid within thirty (30) days following the date of
termination; and (vi) the applicable premiums (inclusive of premiums for
Executive’s dependents) shall be paid by the Company pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended, for twelve
(12) months from the date of termination for any benefits plan sponsored by the
Company. For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following after the Effective Date: (i) an acquisition
of the Company by another person or entity by means of any transaction or series
of related transactions to which the Company is a party (including, without
limitation, a merger, consolidation or other corporate reorganization), other
than an acquisition in which the shares of capital stock held by stockholders of
the Company immediately prior to such acquisition continue to represent, or are
converted into or exchanged for shares of capital stock that represent,
immediately after such acquisition and by virtue of the acquisition, a majority
of the total outstanding voting power of the surviving or acquiring person or
entity; (ii) a sale, lease, exclusive license (unless granted in the ordinary
course of business) or other disposition of all of substantially all of the
assets of the Company, except where such sale, lease, exclusive license or other
disposition is to a wholly owned subsidiary of the Company; or (iii) a
transaction or series of related transactions to which the Company is a party
(whether by merger, consolidation, stock acquisition or otherwise) in which a
majority of the total outstanding voting power of the Company is transferred.
Notwithstanding the foregoing sentence, a transaction shall not constitute a
Change of Control if the primary purpose is to change the jurisdiction of the
Company’s incorporation, create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction, or engage in a bona fide equity
financing transaction.

 



7

 

 

  (h) Deferred Compensation. This Agreement is intended to comply with or be
exempt from Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and will be interpreted, administered and operated in a manner
consistent with that intent. Notwithstanding anything herein to the contrary, if
at the time of the Executive’s separation from service with the Company he is a
“specified employee” as defined in Section 409A of the Code (and the regulations
thereunder) and any payments or benefits otherwise payable hereunder as a result
of such separation from service are subject to Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Executive) until the date that is six months
following the Executive’s separation from service with the Company (or the
earliest date as is permitted under Section 409A of the Code), and the Company
will pay any such delayed amounts in a lump sum at such time. If any other
payments of money or other benefits due to the Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company, that does not cause such an
accelerated or additional tax. To the extent any reimbursements or in-kind
benefits due to the Executive under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to the Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code. References to “termination of employment” and similar terms used in this
Agreement are intended to refer to “separation from service” within the meaning
of Section 409A of the Code to the extent necessary to comply with Section 409A
of the Code. In no event may the Executive, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement. Any provision
in this Agreement providing for any right of offset or set-off by the Company
shall not permit any offset or set-off against payments of “non-qualified
deferred compensation” for purposes of Section 409A of the Code or other amounts
or payments to the extent that such offset or set-off would result in any
violation of Section 409A or adverse tax consequences to the Executive under
Section 409A.

 

  (i) Parachute Payments. In the event that the severance and other benefits
provided to the Executive pursuant to this Agreement (A) constitute “parachute
payments” within the meaning of Section 280G of the Code and (B) but for this
Section 12(i), such severance and benefits would be subject to the excise tax
imposed by Section 4999 of the Code, then the Executive’s severance benefits
under this Section shall be payable either: (y) in full, or (z) as to such
lesser amount which would result in no portion of such severance and other
benefits being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Section 4999, results in the
receipt by the Executive on an after-tax basis, of the greatest amount of
severance benefits under this Agreement. Unless the Company and the Executive
otherwise agree in writing, any determination required under this Section 12(i)
shall be made in writing by independent public accountants reasonably agreed to
by the Company and the Executive (the “Accountants”), whose determination shall
be conclusive and binding upon the Executive and the Company for all purposes.
For purposes of making the calculations required by this Section 12(i), the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Section 280G and 4999 of the Code. The Company and
the Executive shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section. The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 12(i).

 



8

 

 

13. RESTRICTIVE COVENANTS.

 

  (a) Noncompetition. During the Term and for the twenty four (24) month period
immediately following the termination of employment, regardless of the reason
for such termination and regardless whether this Agreement has terminated or
expired (the “Restricted Period”), Executive shall not, directly or indirectly:
(i) engage in, manage, operate, control, supervise, or participate in the
management, operation, control or supervision of any company or entity that
competes with any business of the Company or any of its subsidiaries (a
“Competitor”, as further defined below) or serve as an employee, consultant or
in any other capacity for a Competitor; (ii) have any ownership or financial
interest, directly, or indirectly, in any Competitor including, without
limitation, as an individual, partner, shareholder (other than as a shareholder
of a publicly-owned corporation in which the Executive owns less than two
percent (2%) of the outstanding shares of such corporation), officer, director,
employee, principal, agent or consultant; or (iii) serve as a representative of
any Competitor; provided, that if the Executive provides services to a
multi-strategy organization that includes a unit, division, subsidiary or
affiliate (any of which, a “Unit”) that engages in a Competitor business, but
the Executive does not, directly or indirectly, provide services to the Unit
that is engaged in the Competitor business, then the Executive shall not be in
violation of this Section 13(a); provided that the Executive puts up a “chinese
wall” between the Unit he works in or for and the Unit engaging in the
Competitor business which shall be approved in the reasonable discretion of the
Company. For the purposes of this Agreement, “Competitor” shall further mean any
company or entity, whether located in the United States, Canada or elsewhere,
that engages in (i) the supply, commercialization, development, manufacture
and/or distribution of solutions to the neurology market and neurological
diagnostic devices or (ii) other developments that the Company has taken
material measures toward executing as of the termination date from any of its
assets.

 

  (b) Non-Solicitation; No-Hire. Executive acknowledges and agrees that during
the Restricted Period he shall not, directly or indirectly, other than in
connection with carrying out his Duties hereunder, (i) solicit or induce any
employee or consultant of the Company (or any individual who was an employee or
consultant of the Company at any time during the 12-month period preceding any
such solicitation or inducement) to (A) terminate his employment or relationship
with the Company, and/or (B) work for the Executive or any Competitor; provided
that the foregoing shall not be violated by general solicitation not targeted at
the prohibited group or by the Executive serving as a reference upon request or
(ii) hire, or be involved in the process of any business, entity or division in
hiring, any employee or consultant of the Company (or any individual who was an
employee or consultant of the Company at any time during the 12-month period
preceding any such hiring); provided that Executive shall not be prohibited from
employing any person who is no longer an employee of the Company as of the date
of first contact by Executive so long as the termination of such person’s
employment with the Company was effectuated for a good faith, bona fide reason
and was not intended to be a sham or artifice to avoid the restrictions
contained in this Section 13(b).

 



9

 

 

  (c) Non-Solicitation of Clients. Executive acknowledges and agrees that during
the Restricted Period he shall not, directly or indirectly, solicit, take away
or divert, or attempt to solicit, take away or divert, the business or patronage
of any client or customer of the Company with the intention or for the purpose
of providing services that compete with the services provided by the Company at
the time of Executive’s termination.

 

  (d) Disparaging Comments. Executive agrees not to make critical, negative or
disparaging remarks about the Company or its management, business or employment
practices; provided that nothing in this Section 13(d) shall be deemed to
prevent the Executive from responding fully and accurately to any question,
inquiry or request for information when required by applicable law or legal
process, or to enforce this Agreement. The Company and its officers and
directors shall not make critical, negative or disparaging remarks about the
Executive; provided that nothing in this Section 13(d) shall be deemed to
prevent the Company or its officers or directors from (i) responding fully and
accurately to any question, inquiry or request for information when required by
applicable law or legal process, (ii) complying with the disclosure requirements
under the federal securities laws or any applicable stock exchange or quotation
system, or (iii) to enforce this Agreement.

 

  (e) Confidentiality. The Executive acknowledges and agrees that the Company’s
business is highly competitive and that the Executive will be involved in and
become aware of the Company’s trade secrets, materials, know-how (whether or not
in writing), technology, product information and intellectual property belonging
to the Company (“Trade Secrets”) and all confidential matters (whether available
in written, electronic form or orally) relating to the Company and its business
(including without limitation its strategies, models, business and marketing
plans, pricing, sales and revenue information, financial performance, etc.), and
personal and other confidential information relating to its owners, directors,
officers, investors, shareholders, executives and employees (the “Confidential
Information”), all of which have been developed at great investment of time and
resources by the Company so as to engender substantial good will, and all of
which are and will remain the exclusive property of the Company. Therefore, the
Executive agrees that during the period of his employment with the Company and
at all times thereafter, Executive shall not disclose, shall keep secret, shall
retain in strictest confidence and shall not use for his benefit or the benefit
of others, except in connection with the business and affairs of the Company,
any Trade Secret or Confidential Information. Nothing in this Agreement or
elsewhere shall prevent the Executive from: (i) cooperating with, or
participating in, any investigation conducted by any governmental agency; (ii)
making truthful statements, or disclosing documents and information, (x) to the
extent reasonably necessary in connection with any litigation, arbitration or
mediation involving his rights or obligations under this Agreement or otherwise
or (y) when and to the extent required by law, legal process or by any court,
arbitrator, mediator or legislative body (including any committee thereof) with
actual or apparent jurisdiction to order him to make such statements or to
disclose or make accessible such documents and information; (iii) retaining, and
using appropriately (e.g., not in connection with violating any non-competition
or non-solicitation restriction), documents and information relating to his
personal rights and obligations and his contact list; (iv) disclosing his
post-employment restrictions in confidence in connection with any potential new
employment or business venture; (v) disclosing documents and information in
confidence to any attorney, financial advisor, tax preparer, or other
professional for the purpose of securing professional advice provided that all
of such professionals shall be bound by confidentiality no less restrictive than
that set forth in this Section 13(e); (vi) using and disclosing documents and
information at the request of the Company or its attorneys and agents; or (vii)
using and disclosing documents and information in connection with good faith
performance of his duties for the Company or any of its affiliates.

 



10

 

 

  (f) Acknowledgement. Executive agrees and acknowledges that each restrictive
covenant in this Section 13 is reasonable as to duration, terms and geographical
area and that the same protects the legitimate interests of the Company, imposes
no undue hardship on Executive, and is not injurious to the public.

 

  (g) Survival. All of the restrictive covenants contained in this Section 13
shall be binding on the assigns, executors, administrators and other legal
representatives of the Executive, and shall survive the termination of this
Agreement and Executive’s employment.

 

14. INDEMNIFICATION. The Company agrees that (x) if Executive is made a party,
or are threatened to be made a party, or reasonably anticipates being made a
party, to any threatened or actual action, suit or proceeding, whether civil,
criminal, administrative, investigative, appellate or other (a “Proceeding”) or
(y) if any claim, dispute, demand, request, threat, discovery request or request
for testimony or information (a “Claim”) is made, or threatened to be made, by
any person or entity, and such Proceeding or Claim arises out of or relates to
Executive’s positions with, or services for the Company or any of its
subsidiaries and affiliates, then Executive will promptly be indemnified and
held harmless by the Company to the fullest extent permitted by the Company’s
plans, programs, agreements, arrangements or governing documents or, if greater,
by applicable law, against any and all costs, expenses, liabilities, and losses
(including but not limited to attorneys’ fees and costs). The Company will, in
addition, advance to Executive, or pay directly, all costs and expenses incurred
by Executive in connection with any such Proceeding or Claim, or in connection
with Executive’s seeking to enforce Executive’s rights under this section,
within fifteen (15) days after receiving written notice requesting such an
advance and enclosing customary supporting documentation, provided only that
such notice includes an unsecured undertaking by Executive to repay the amount
advanced if Executive is ultimately determined, by a court of competent
jurisdiction, not to be entitled to indemnification against such costs and
expenses. The foregoing rights to indemnification and advancement will continue
indefinitely, whether or not Executive’s services for the Company have
terminated. Nothing herein shall limit any right that Executive may have in
respect of indemnification, contribution, advancement, or liability insurance
coverage under any other plan, agreement, policy or arrangement of the Company
or any of its subsidiaries or affiliates, or under applicable law. A directors’
and officers’ liability insurance policy (or policies) shall be kept in place,
during the term of employment, providing coverage to Executive that is no less
favorable to Executive in any respect than the coverage then being provided to
any other then current or former director or officer of the Company.

 



11

 

 

15. INJUNCTIVE RELIEF. The Executive acknowledges that the precise value of the
covenants in Section 13 are difficult to evaluate and that no accurate measure
of liquidated damages could possibly be established and therefore, in the event
of a breach or threatened breach of such provisions, the Company shall be
entitled to temporary and permanent injunctive relief (without the position of a
bond or other security) restraining Executive from such breach or threatened
breach. Notwithstanding anything to the contrary herein, if any applicable law
or governmental entity shall reduce the time period or scope during which the
Executive shall be prohibited from engaging in any competitive or soliciting
activity described in Section 13, the period of time or scope, as the case may
be, for which the Executive shall be prohibited shall be reduced to the maximum
time or scope permitted by law.

 

16. NOTICES. Any notice required or permitted to be given pursuant to the
provisions of this Agreement shall be sufficient if in writing, and if
personally delivered to the party to be notified or if sent by registered or
certified mail to said party at the following addresses:

 

  If to the Company: Brain Scientific, Inc.     205 East 42nd Street     14th
Floor     New York, New York 10017     Attn: Board of Directors         With a
copy to (which shall not constitute notice):         Ruskin Moscou Faltischek,
P.C.     1425 RXR Plaza     East Tower, 15th Floor     Uniondale, New York 11556
    Attn: Stephen E. Fox, Esq.         If to the Executive: Vadim Sakharov    
Gorkiy Street 5, Taganrog     Russia, 347904

  

17. SEVERABILITY. In the event any portion of this Agreement is held to be
invalid or unenforceable, the invalid or unenforceable portion or provision
shall not affect any other provision hereof and this Agreement shall be
construed and enforced as if the invalid provision had not been included.

 



12

 

 

18. BINDING EFFECT. This Agreement shall inure to the benefit of and shall be
binding upon the Company and upon any person, firm or entity with which the
Company may be merged or consolidated or which may acquire all or substantially
all of the Company’s assets through sale, lease, liquidation or otherwise,
provided that the assignee or transferee contractually assumes the liabilities,
obligations and duties of the Company as contained in this Agreement. The rights
and benefits of Executive are personal to him and no such rights or benefits
shall be subject to assignment or transfer by Executive.

 

19. GOVERNING LAW, VENUE, INTERPRETATION OF LANGUAGE. The parties agree that
this Agreement shall be governed by the laws of the State of New York, without
regard to conflict of laws principles, and that venue for any action between the
parties that arises out of this Agreement shall be in the County of New York,
City of New York and State of New York. In the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.

 

20. AMENDMENT AND MODIFICATION. All terms, conditions and provisions of this
Agreement shall remain in full force and effect unless modified, changed,
altered or amended, in writing, executed by both parties.

 

21. INDEPENDENT LEGAL ADVICE. The Executive acknowledges that he has been
advised to seek independent legal counsel in respect of the Agreement and the
matters contemplated herein. To the extent that he declines to receive
independent legal counsel in respect of the Agreement, he waives the right,
should a dispute later develop, to rely on his lack of independent legal counsel
to avoid his obligations, to seek indulgences from the Company or to otherwise
attack the integrity of the Agreement and the provisions thereof, in whole or in
part.

 

22. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original as against any party whose
signature appears thereon, and all of which shall together constitute one and
the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories. Delivery of an
executed counterpart of this Agreement electronically or by facsimile shall be
effective as delivery of an original executed counterpart of this Agreement.

 

23. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties and supersedes and replaces any prior agreement; and there are no
other agreements between the parties with respect to the subject matter
contained herein except as set forth herein.

 

[Signatures follow on next page]

 



13

 

 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals effective
on the day and year first above written.

  

  Brain Scientific Inc.           Name: Boris Goldstein   Title: Executive
Chairman           Vadim Sakharov

 

 

 

 

 

